Citation Nr: 1327465	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  08-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder claimed as Leishmaniasis.

2.  Entitlement to an initial rating greater than 10 percent prior to March 21, 2013 and 20 percent from March 21, 2013, for recurrent deep vein thrombosis, left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 1999 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's case comes from the Houston, Texas RO.

The Veteran's claims were remanded by the Board in September 2012 for additional development.  The requested development having been completed, the matter again is before the Board.

Following the Board's September 2012 remand, in a May 2013 rating decision the RO increased the rating for the Veteran's service-connected recurrent deep vein thrombosis, left lower extremity to 20 percent, effective March 21, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.  It is noted that VA psychiatric examination results were added to Virtual VA after the supplemental statement of the case issued in April 2013.  However, as such is not relevant to the issues decided herein, a waiver of agency of original jurisdiction review is not required pursuant to 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to service connection for a skin disorder claimed as Leishmaniasis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to March 21, 2013, the Veteran's service-connected deep vein thrombosis of the left lower extremity was manifested by persistent stasis pigmentation or eczema and intermittent edema of extremity.

2.  From March 21, 2013, the Veteran's service-connected deep vein thrombosis of the left lower extremity is manifested by persistent stasis pigmentation or eczema and persistent edema that is incompletely relieved by elevation of extremity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to March 21, 2013 and 20 percent from March 21, 2013, for recurrent deep vein thrombosis, left lower extremity, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.59, 4.104, Diagnostic Code (DC) 7199-7120 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's increased rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in February 2007 fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not reported private treatment for his disabilities on appeal.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate QTC or VA examinations in March 2007 and January 2012.  Pursuant to the Board's September 2012 remand, the Veteran was afforded another VA examination in March 2013.  The VA examination reports are thorough and supported by outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, an October 2012 letter from VA to the Veteran, the March 2012 VA examination, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2012 remand directives as to the increased rating claim to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

An evaluation of 10 percent is currently assigned for the period prior to March 21, 2013 and a 20 percent rating from March 21, 2013 for the Veteran's left lower extremity deep vein thrombosis under DC 7199-7120.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  Here, the Veteran's service-connected left lower extremity disability is rated as analogous to varicose veins under DC 7120.  38 C.F.R. § 4.20 (2012).  In light of the symptoms manifested, which will be discussed below, DC 7120 is the most appropriate code and the Veteran's disability will be rated pursuant thereto.  The Veteran alleges his deep vein thrombosis of the left lower extremity disability is more severe than currently rated.

Under the rating criteria currently in effect, varicose veins with the following findings attributed to the effects of varicose veins are rated as follows: asymptomatic palpable or visible varicose veins (0 percent); intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery (10 percent); persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema (20 percent); persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration (40 percent); persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration (60 percent); and massive boardlike edema with constant pain at rest (100 percent).  38 C.F.R. § 4.104, DC 7120 (2012).  Note to this provision indicates the evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is evaluated separately.

During service the Veteran was diagnosed with deep vein thrombosis of the left lower extremity and received treatment to the end of his service.  

After service, the Veteran was afforded a VA examination in March 2007.  The Veteran discussed his in-service treatment for the deep vein thrombosis and his use of Coumadin, which he had been advised he would be taking for the remainder of his life.  He reported intermittent pain and swelling of the left lower extremity, approximately twice per month, but without claudication.  The left lower extremity problems did not inhibit his ability to walk, work, or perform his activities of daily living.  On examination, the Veteran had a normal gait and posture.  There was no evidence of pain, weakness, or tenderness on examination and the Veteran was able to stand and move without difficulty.  The examiner's diagnosis was recurrent deep vein thrombophlebitis of the left lower leg.

In April 2007, the Veteran denied pain and walked with a slow, steady gait during a VA treatment visit.  In May 2007, the Veteran reported some pain and swelling in the lower left leg after missing a prescribed medication dose.  A July 2007 VA treatment record noted no edema and normal peripheral pulses.  There also was no joint pain.  In November 2007, there was no noted edema.  In December 2007, there was no edema and a normal gait.  In February 2008, there was no edema and the Veteran denied weakness.  In May 2008, there was no evidence of pitting edema.  In September 2009, there was no evidence of extremity edema.  In 2010, multiple VA treatment records noted a brawny lower extremity.  In November 2011, there was no edema on examination.

In January 2012, the Veteran was afforded a VA examination.  The examiner noted diagnoses of varicose veins and status post recurrent deep vein thrombosis on chronic anticoagulation treatment.  The report indicated that the Veteran's left lower extremity symptoms were relieved by elevation of the extremity.  There was noted persistent stasis pigmentation or eczema and intermittent edema of the left lower extremity.  The symptoms resulted in discomfort in the left lower extremity with extended sitting or standing.  

In a March 2012 statement, the Veteran indicated that the January 2012 VA examination report mistakenly stated that all symptoms were relieved with elevation of the left leg.  The Veteran indicated that he had told the examiner that after extended periods of standing or walking pain would persist even after elevation of the leg.  In addition, the Veteran claimed that his edema was persistent rather than intermittent in nature.

In July 2012, there was no edema on examination.  In November 2012, the Veteran denied recent leg swelling.  The Veteran, however, did report left lower extremity pain after driving in the car for extended periods of time.  A February 2013 VA treatment record noted no pressure ulcers or other skin problems.  In March 2013, the Veteran again denied leg swelling or pain during VA treatment.  

In March 2013, the Veteran was afforded another VA examination.  The examiner noted the Veteran's diagnoses of varicose veins and status post recurrent deep vein thrombosis on chronic anticoagulation with Coumadin.  The Veteran reported aching pain and swelling to the bilateral lower leg that was increased with prolonged standing and cutting the grass and was only partially relieved by elevation.  There was noted persistent stasis pigmentation or eczema in the bilateral lower extremities.  There was also noted persistent edema that was incompletely relieved by elevation of the extremity.  The examiner also noted review of the claims file and that the Veteran's service-connected left lower extremity problems would not affect his ability to work.

Prior to March 21, 2013

Having reviewed the complete record, the Board finds that prior to March 21, 2013, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his service-connected deep vein thrombosis, left lower extremity.

In order to warrant a 20 percent rating, the Veteran would need to demonstrate persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  In that regard, during the Veteran's March 2007 VA examination he reported two episodes of swelling left lower extremity per month.  In addition, the January 2012 QTC examiner specifically found that the Veteran's edema was intermittent in nature and that he experienced aching and fatigue in the leg after prolonged standing or walking.  Moreover, the examiner indicated that the symptoms were relieved by elevation of extremity.

The Board has considered the Veteran's contentions made in his March 2012 statement that he did experience persistent edema.  The rating criteria do not define "persistent."  In the absence of a specific definition by the criteria, words are given their usual and ordinary meaning.  Two dictionary definitions are: continuing to exist or endure; lasting without change; and, constantly repeated; continued.  Webster's New World Dictionary, Third College Edition (1988), p. 1007.  The Veteran's report during the March 2007 VA examination of swelling twice per month clearly would more closely approximate "intermittent" rather than "persistent" edema.  In addition and in light of the above definitions, the Board finds near-daily edema must be present in order for that symptom to be deemed persistent.  The Veteran has not specifically defined what he considers "persistent" edema, but the VA treatment records prior to March 21, 2013, consistently failed to show any evidence of edema.  For example, records from July 2007, November 2007, December 2007, February 2008, May 2008, September 2009, November 2011, July 2012, and March 2013, all failed to find any edema on examination.  In addition, in November 2012 the Veteran specifically denied any leg swelling.  While the Board recognizes the Veteran's competency to note and report swelling in the left lower extremity, the Board finds this overwhelming absence of objective evidence of edema on examination prior to March 21, 2013, to significantly outweigh the Veteran's contentions of experiencing "persistent" edema prior to that date.  Instead, the Board finds the most probative evidence of record, including the January 2012 examiner's medical findings of no current edema and conclusion that the Veteran experienced intermittent edema and other symptoms, to be most consistent with a 10 percent rating.  As such, the requirements for a 20 percent rating under DC 7120 are not met prior to March 21, 2013.

The Board has considered other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. at 595.  A higher or separate rating is not warranted under any other DC.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for the Veteran's deep vein thrombosis of the left lower extremity prior to March 21, 2013.  For the reasons discussed above, the Board concludes that further staged ratings are not warranted in this case.  See Fenderson, 12 Vet. App. at 119.


From March 21, 2013

Having reviewed the complete record, the Board finds that from March 21, 2013, the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected deep vein thrombosis, left lower extremity.

In order to warrant a 40 percent rating, the Veteran would need to demonstrate persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  In that regard, the March 21, 2013 VA examiner specifically concluded that the Veteran demonstrated persistent edema that was incompletely relieved by elevation of extremity.  This is precisely the criteria for a 20 percent rating.  While the Board notes that the March 2013 examiner also found that the Veteran experienced persistent stasis pigmentation or eczema, such a finding is contemplated under the currently assigned 20 percent rating.  Indeed, the primary differentiation in the rating criteria between a 20 percent and 40 percent rating is whether the symptoms are incompletely relieved by elevation of the extremity.  The Veteran's March 2012 and October 2012 statements support the conclusion that the edema is incompletely relieved by elevation.  In that regard, these statements indicated that following periods of prolonged standing, walking, or cutting the grass that elevation would not completely relieve the symptoms.  While these statements are from the prior stage of the Veteran's rating, they are the most recent lay statements of record.  The Veteran's distinction that elevation did not work after certain activities clearly implies that after other activities elevation did relieve symptoms to some degree.  Hence, the Board concludes that the 20 percent rating for persistent edema, incompletely relieved by elevation of extremity best approximates the Veteran's symptomatology and that a higher rating under DC 7120 is not warranted from March 21, 2013.

The Board has considered other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. at 595.  A higher or separate rating is not warranted under any other DC.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's deep vein thrombosis of the left lower extremity from March 21, 2013.  For the reasons discussed above, the Board concludes that further staged ratings are not warranted in this case.  See Fenderson, 12 Vet. App. at 119

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected deep vein thrombosis of the left lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's deep vein thrombosis of the left lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports primarily pain, swelling, and skin discoloration in the left lower extremity.  These are precisely the symptoms evaluated under DC 7120 discussed above.  Thus, the Veteran's current schedular ratings under DC 7199-7120 are adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent prior to March 21, 2013 and 20 percent from March 21, 2013, for recurrent deep vein thrombosis, left lower extremity, is denied.


REMAND

The Veteran also is seeking entitlement to service connection for a skin disorder claimed as Leishmaniasis.  Specifically, while the Veteran concedes that his skin lesions associated with Leishmaniasis resolved in service and there has been no reoccurrence, he asserts that in approximately 2007 he had a rash of the lower extremities that resolved, but left residual discoloration of the skin.

As discussed above, the Veteran was afforded a VA vascular examination in March 2013.  The examiner noted persistent stasis pigmentation or eczema in the bilateral lower extremities.  By contrast, during a March 2013 VA skin examination the same examiner discussed the Veteran's past rash to his bilateral lower legs that had resolved, but left some dark skin in the posterior knee area.  The examiner noted that the Veteran's Leishmaniasis had resolved without residuals and as to the lower extremity skin rash, there was no current persistent papular or nodular skin rash around the feet or ankles on which to base a diagnosis.  As this condition had fully resolved, entitlement to service connection was not warranted.

In that regard and as discussed above, the Veteran's current ratings for his service-connected recurrent deep vein thrombosis, left lower extremity, contemplate stasis pigmentation to the left lower extremity.  However, DC 7120 specifically notes that evaluations under this rating code are based on the involvement of a single extremity.  As such, given the evidence of stasis pigmentation of the right lower extremity that is not contemplated in the Veteran's current ratings for his service-connected left lower extremity disability, the Board concludes that an addendum opinion is required for direct and secondary opinions on this matter.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claim of entitlement to service connection for a skin disorder(other than stasis pigmentation of the left lower extremity) as secondary to his service-connected recurrent deep vein thrombosis, left lower extremity, pursuant to 38 C.F.R. § 3.310.

2.  After completion of the above, obtain a supplemental opinion from the examiner who conducted the March 2013 VA skin examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more):

a.)  that any skin disability diagnosed within the appellate time period, specifically to include stasis pigmentation of the right lower extremity and dermatitis, was incurred in or is otherwise related to the Veteran's military service; and

b.) that any skin disability diagnosed within the appellate time period, to include stasis pigmentation of the right lower extremity and dermatitis, was caused or aggravated (i.e., worsened) beyond its natural progression by the Veteran's service-connected recurrent deep vein thrombosis, left lower extremity.  In that regard, the examiner/reviewer is requested to consider the 2010 VA treatment records noting brawny lower extremities, the July 2012 VA treatment record showing a diagnosis of dermatitis and the March 2013 VA skin and vascular examinations.  If the examiner is unable to access the July 2012 VA medical record, which is attached to Virtual VA, through electronic means, the AMC should ensure that a copy of the document is made available to the examiner.

The examiner/reviewer must provide a complete rationale for any opinion provided.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


